DAUKSCH, Judge.
This is an appeal from a final summary judgment.
Appellant has alleged that appellee wrongfully appropriated his property. He says the replevin action against his father did not give appellee the authority to take property belonging not to his father, but to him. The bank says it really does not matter that appellant’s property was misappropriated because he could not use it in his business without his father’s property which was rightfully taken. Appellant also charges ap-pellee tried to extort money in exchange for the wrongfully taken property. Appellee denies this. These are factual issues which must be resolved by a trial. The summary judgment is reversed.
REVERSED.
COBB and ANTOON, JJ., concur.